   Case 1:18-cv-10225-MLW Document 216 Filed 02/15/19 Page 1 of 1
    Case l:18-cv-10225-MLW Document 215 Filed 02/14/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalfof all others
similarly situated,
                                                    No. l:18-cv-10225-MLW
                Plaintiffs-Petitioners,

        V.



KIRSTJEN M. NIELSEN, et al.,

                Defendants-Respondents.


                                      .JOINT REPORT


        This Court has ordered the parties to confer and report, by February 14, 2019, (a)
whether they have agreed to settle this case or to jointly request that it be stayed and (b)
whether Respondents have agreed to produce any discovery or whether Petitioners will
seek a court order regarding discovery. ECF No. 213.

        a. On December 20, 2019, Respondents sent Petitioners, in writing, a number of
             potential settlement terms. On February 12, 2019, Petitioners made edits to
             those potential settlement terms. Respondents are currently considering
             Petitioners' edits to the potential settlement terms. The parties are also
             discussing whether to jointly request that the case be stayed.
         b. The parties met and conferred regarding potential discovery concerning the
             named Petitioners. The parties have not yet reached an agreement, but will
             confer again within approximately seven days regarding Petitioners' pending
             requests.
                                                                                               'Zony
